Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Estoy de acuerdo con el resultado al que llega la mayo-ría en este caso. Coincido en que la cláusula de no compe-tencia, aquí impugnada, es ineficaz y nula por contravenir el orden público y la buena fe contractual.
Sin embargo, no puedo suscribir varios de los pronun-ciamientos normativos formulados por la mayoría en su opinión, por las razones que explico más adelante.
I
Aunque la mayoría invalida el particular pacto de no competir del caso ante nos, a la vez resuelve que, como regla general, los acuerdos de no competencia son válidos. A mi modo de verlo, esta esencial determinación normativa es desacertada. A la inversa de lo que resuelve la mayoría, creo que los pactos de no competir como el que tenemos ante nuestra consideración aquí deben verse siempre con extremo recelo, en términos jurídicos. Prima facie, deben considerarse como pactos ineficaces, cuya validez está su-jeta a que quien los invoque está en la obligación de justificarlos. Ello es así por varias razones fundamentales no valoradas por la mayoría en su opinión. Veamos.
*186A. En primer lugar, los pactos en cuestión son eviden-temente contratos de adhesión, en los cuales sólo una de las partes dicta las condiciones que ha de aceptar la otra. En estos contratos, el empleado tiene que aceptar de ordi-nario lo que propone el patrono, porque dicho empleado no está en posición de exigir mejores términos. “Sabido es que el contrato de adhesión presenta el fenómeno de una re-ducción al mínimo de la bilateralidad contractual.” Zequeira v. CRUV, 83 D.P.R. 878, 881 (1961).
En la doctrina civilista, como en nuestra propia juris-prudencia, los contratos de adhesión son tratados jurídica-mente de modo excepcional. No se les da enteramente la eficacia que se le reconoce de ordinario a otros contratos porque prevalece la norma en cuanto a que sus cláusulas deben interpretarse liberalmente a favor de la parte con-tratante más débil en el aspecto económico, que en este caso es el empleado. Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992). Castán lo explica así:
Viene ligada esta especie de contratos al fenómeno económico de la posición privilegiada que, por diversos motivos (por ejem-plo, para poderse ejercitar un monopolio de derecho o de hecho), tiene una de las partes respecto de la otra. En este sentido, define Messineo al contrato de adhesión como aquel en que se actúa, por parte del contrayente económicamente más fuerte, la imposición de determinadas cláusulas o del completo esquema del contrato, en sentido ventajoso para él y en detrimento del otro contrayente, el cual, siendo económicamente más débil, no tiene libertad de escoger, sino entre aceptar aquellas cláusulas o aquel esquema, o renunciar a la celebración del contrato.
Con respecto a tales contratos, que han provocado una ex-tensa literatura, se ha discutido especialmente el problema de su naturaleza jurídica y el de sus efectos e interpretación.
En orden a la naturaleza, ha habido dudas sobre si el con-trato de adhesión representa un verdadero contrato o más bien un acto unilateral....
En orden a los efectos trátase de determinar —toda vez que son notorios los graves peligros que ... traen consigo para el público los contratos de adhesión— qué medidas de prevención o reacción jurídica, legislativa o judicial, podrán evitar las ini-*187quidades a que se presta esta especie de contratos, asegurando el equilibrio contractual que la hegemonía económica de las grandes empresas tiende a destruir.
Las legislaciones modernas nos dan ya empleo de esa inter-vención legislativa dictando disposiciones generales que limi-tan la eficacia de las cláusulas preestablecidas unilateralmente por las empresas (v. arts. 1,341 y 1,342 del nuevo Código Civil italiano)....
... Se ha sostenido que en tales contratos el juez tiene un poder excepcional de interpretación que le autoriza para no aplicar las cláusulas del contrato más que en consideración de la situación particular de las partes, e incluso un poder de re-visión que le autorizaría a modificar el contrato en la parte que apareciera como injusta...”. J. Castán, Derecho Civil español, común y foral, 8va ed., Madrid, Ed. Reus, 1954, Vol. 3, págs. 332-334.
En nuestra jurisprudencia hemos interpretado el Art. 1240 del Código Civil, 31 L.P.R.A. see. 3478, que dispone que las cláusulas oscuras de un contrato no deben favore-cer al que ocasionó la oscuridad, con especial rigor cuando se trata de contratos de adhesión. Claró está, el carácter poco favorecido de estos contratos, según se describe en la anterior cita de Castán, va más allá del problema de las cláusulas oscuras. Hemos adaptado en Puerto Rico este importante concepto normativo, aun cuando el problema ante nos no era uno de claúsulas oscuras. Véanse: Maryland Casualty Co. v. San Juan Racing Assoc., Inc., 83 D.P.R. 559 (1961); C.R.U.V. v. Peña Ubiles, 95 D.P.R. 311 (1967).
Conforme a su naturaleza como contrato de adhesión, los pactos en cuestión no deben convalidarse si no surge claramente que el empleado recibió una contraprestación particular adecuada a cambio de acceder al acuerdo de no competir. Es decir, debe existir causa adecuada respecto a dicho acuerdo para que éste sea válido. Ese es el tenor de la doctrina civilista sobre el particular, que la mayoría cita en su opinión, aunque luego no la aplica de modo cabal. Como bien señala la mayoría en el esc. 17, citando a Gonzalo Diéguez, quien explica por qué el patrono debe otorgar *188una compensación económica adecuada al empleado a cam-bio del pacto de no competir:
El propósito de esta indemnización es compensar al em-pleado por los perjuicios causados por la inactividad a que se verá obligado por el contrato durante el tiempo que se haya pactado. No se trata de lucro cesante, sino de un daño emer-gente por la pérdida efectiva, por no devengar su salario du-rante la inactividad. G. Diéguez, Lecciones de Derecho del Trabajo, Madrid, Ed. Civitas, 1984, pág. 206.
Si no se compensa al empleado por separado y adecua-damente por convenir en no competir, el contrato de adhe-sión, además de injusto, es susceptible a ser atacado por falta de una causa válida. Nuestro Código Civil dispone expresamente en su Art. 1227 (31 L.P.R.A. sec. 3432) que es ilícita la causa de un contrato si se opone a la moral. Interpretando esa disposición ya hemos resuelto que el concepto de “causa ilícita” no sólo se refiere “a la vertiente objetiva que visualiza sólo el contenido de las contrapres-taciones” del contrato, sino también a “los motivos o móvi-les que indujeron a las partes a contratar”. Reyes v. Jusino, 116 D.P.R. 275, 282 (1985). Véase Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985). Como la doctrina moderna admite que al estimar, si existe causa lícita, se consideren los motivos que permearon la contratación, si en un contrato de adhesión, como el de marras, no se com-pensó al empleado en particular por haber acordado no competir y éste sólo aceptó dicho acuerdo constreñida-mente porque de otro modo no obtendría el empleo, el pacto debe estimarse como carente de causa lícita. Sólo así se salvaría la evidente inequidad que apareja este contrato de adhesión.
En el caso ante nos, no medió causa adecuada para el pacto de no competir. La mayoría interpreta acomodaticia-mente que un ascenso en rango obtenido por el recurrido fue prestación suficiente para el contrato de no pacto de este caso. Pero dicho ascenso fue resultado más bien de la antigüedad del recurrido en su empleo y de sus buenos *189servicios previos al patrono. Nótese, además, que en el primer contrato de no pacto involucrado aquí no hubo causa alguna. No tiene razón la mayoría.
B. Una segunda razón fundamental —para tratar los pactos laborales de no competir con recelo jurídico— se en-cuentra en la concepción contemporánea del trabajo, que está encamada en nuestra Constitución y que forma parte de la moral pública de nuestra época.
Como se sabe, en la primera mitad del siglo XIX se difundió a través de las sociedades capitalistas una concep-ción que entendía el trabajo humano como una especie de mercancía que el trabajador vendía al empresario, dueño del capital, al precio que el mercado fijase, fuese o no adecuado. Hoy día, en cambio, prevalece un modo más sensible de concebir y valorar el trabajo. Se piensa que es un bonum orduum, un bien de la humanidad, que corresponde a la dignidad del ser humano y que a su vez lo ennoblece. Con arreglo a esta concepción, el trabajo tiene un hondo significado ético porque mediante éste la persona aporta al bien común y se autorealiza. No se trata, pues, solamente de un medio de subsistir, sino además del instrumento en virtud del cual se forma la vida familiar, se proporciona algún bien o servicio a otros, a la vez que se propicia que la persona actualice su potencial humano y se haga más persona. Es por ello, en parte, que nuestra Constitución reconoce varios derechos fundamentales al trabajador, en-tre ellos el de escoger su ocupación bbremente.
La idea de obligar a un trabajador a convenir a no com-petir como condición para obtener un empleo no es compatible con la concepción del trabajo antes aludida. Es más afín con las nociones decimonónicas que la humanidad ha dejado atrás. El pacto de no competir que se le impone al empleado es una onerosa carga a su futura libertad ocupa-cional y una limitación grave a su cabal desenvolvimiento como persona productiva. Constituye una exigencia opre-siva y denigrante como condición para obtener o conservar *190el empleo actual. Por ello, al ponderar si los pactos en cues-tión son consistentes con la moral pública, como exige el Art. 1207 de nuestro Código Civil, 31 L.P.R.A. see. 3372, debemos concluir que los mismos no están a la altura de nuestros tiempos y debemos por ello tratarlos con suspica-cia jurídica.
C. Resulta cuando menos irónico que en una sociedad de mercado como la nuestra, donde se preconiza la libre competencia y en la cual se prohíben por ley las prácticas monopolísticas y los acuerdos para restringir los negocios y el comercio, se pretenda convalidar un género de pactos que persiguen precisamente evitar la competencia. Soste-ner la validez de tales pactos parecería ser contrario al entramado de valores y principios sobre los cuales se erige el sistema económico de libre empresa, que persigue el bienestar del público en general permitiendo la competen-cia vigorosa entre los que producen bienes y servicios. Se-gún la teoría económica que el sistema encarna, esa com-petencia vigorosa asegura que el consumidor tendrá acceso a servicios adecuados con precios razonables. La prohibi-ción de la competencia, en cambio, encarece los servicios y limita la libertad del consumidor de escoger quién se los ha de proveer.
La contradicción entre el pacto de no competir y los pos-tulados económicos y jurídicos de una sociedad de mercado libre explica por qué en Estados Unidos, de donde copia-mos nuestro régimen, el propio Instituto Americano de Contadores Públicos Autorizados se opone a los contratos de no competencia. Smith, Batchelder & Rugg v. Foster, 406 A.2d 1310 (1979). Explica, además, por qué en Estados Unidos aun los que apoyan tales pactos los conciben de manera muy limitada y no creen justificado que éstos ten-gan una duración mayor que el tiempo necesario para que el patrono obtenga y adiestre un nuevo empleado para sus-tituir al que dejó la empresa. H. Blake, Employee Agreements Not to Compete, 73 Harv. L. Rev. 625, 677 — 678 *191(1960). Es decir, aun los que apoyan tales pactos tienden a concebir el interés del patrono en términos muy restringi-dos, escasamente comparable al interés mucho más pre-ponderante del empleado y del público en general.
En este caso, la mayoría invoca el principio de libertad de contratación del Art. 1207 del Código Civil, supra, para justificar la validez de los pactos de no competir, sin sope-sar adecuadamente que tales pactos realmente impiden la libertad de contratación presente y futura del empleado afectado, así como la libertad de contratación de futuros clientes que interesen los servicios de éste. Tales pactos en realidad son contrarios a la libertad de contratación que establece el Código Civil, que es parte esencial del régimen económico del país.
En resumen, vistas en conjunto, existen diversas y fun-damentales razones jurídicas y de orden público para resolver que los pactos de no competencia, como el de ma-rras, no deben ser favorecidos y deben estimarse en términos jurídicos como presuntamente ineficaces.
II
La mayoría en su opinion no sólo declara válidos los pactos de no competir como regla general, sino que además formula mandatoriamente las varias condiciones concretas que deben cumplirse para ratificar tales acuerdos. Lo que es más grave aún, por puro fíat, la mayoría decreta que los contratos de no competencia en Puerto Rico pueden tener duración de hasta un año. Estas determinaciones normati-vas no sólo son innecesarias para resolver el caso particular ante nos, sino que, además, van más allá del ámbito propio de nuestras facultades como Tribunal Supremo.
Como bien señala la mayoría, tenemos ante nos un asunto novel que no está preceptuado por legislación ni pautado por nuestra jurisprudencia. Para tal situación el *192Código Civil nos requiere resolver “conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados y establecidos”. Art. 7 del Có-digo Civil de Puerto Rico, 31 L.P.R.A. see. 7. Sin embargo, nuestra labor se limita a resolver el caso concreto ante nos. Ef. Litográficos v. Nat. Paper & Type Co., 112 D.P.R. 389 (1982); Robles Ostolaza v. U.P.R., 96 D.P.R. 583 (1968). No nos corresponde decretar la normativa respecto al asunto en cuestión porque la tarea de legislar es función primordial de la Asamblea Legislativa. Márquez v. Tribl. Superior, 85 D.P.R. 559, 565 (1962); Vda. de Ruiz v. Registrador, 93 D.P.R. 914, 934-936 (1967). Ello es particularmente cierto cuando se trata de asuntos como el que tenemos ante nos ahora, que pueden ser preceptuados de maneras diver-sas, dependiendo de los valores e intereses económicos que se quieran favorecer.
Las cuestiones del término y de en qué circunstancias puede ser válido un acuerdo de no competir en el campo laboral son materias que aparejan juicios valorativos sobre política económica, que le compete hacer al legislador, no a este Tribunal.
Por esta otra razón también debo limitar mi voto a con-currir con el resultado al que llega la mayoría.